In an action in equity to impress a trust on the proceeds of a $4,000 life insurance policy issued upon the life of the infant plaintiffs’ deceased father, the parties cross-appeal as follows from a judgment of the Supreme Court, Kings County, entered March 8, 1957 upon the decision of the court, after a nonjury trial: (a) The defendant appeals from so much of said judgment as is in favor of plaintiffs and as declared and directed, inter alia, that she received the proceeds for the benefit of the infant plaintiffs; that, as trustee, she was to hold and use the proceeds solely for their benefit; that she render an accounting; and that the balance of said account, after deducting disbursements of $1,100 for the decedent’s funeral expenses, $1,000 for attorneys’ fees and $104 for miscellaneous expenses, be held by defendant in trust for said plaintiffs, (b) Plaintiffs appeal from so much of said judgment as allowed the said disbursements to be deducted from the insurance policy proceeds, and as limits to $250 the counsel fee and disbursements for their attorney. Judgment, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.